Citation Nr: 0923182	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-20 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether the debt resulting from the overpayment of VA 
dependency benefits in the amount of $4,504 was properly 
created. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In May 2009 correspondence, the Veteran clarified that he 
desired to appear at a Board hearing before a Veterans Law 
Judge via a video conference at his local Regional Office in 
Waco, Texas.   

To ensure compliance with due process requirements, and 
because video conference hearings are scheduled by the RO, 
the case is REMANDED for the following:

The Veteran should be scheduled for a Board 
video conference hearing at his local 
Regional Office in Waco, Texas.  The case 
should then be processed in accordance with 
standard appellate practices.

The appellant need take no action until he is notified.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




